Title: From George Washington to Jonathan Lawrence, Jr., 17 November 1783
From: Washington, George
To: Lawrence, Jonathan, Jr.


                  
                     Sir
                     West–point 17th Novr 1783
                  
                  It gives me real uneasiness when I am unable to afford any assistance in a case that seems evidently to bear very hard on an individual who merits well of the public.  In this predicament I now find my self with regard to the Situation you have described in your Letter of the 11 Instant for having already declined to interfere in a similar instance I could not comply, with the present application without the imputation of partiallity, did not the same reasons that operated then still prevail.
                  I will candidly inform you it was my opinion that an Officer totally disconnected with the service by resignation could not be entitled to any of the emoluments that might afterwards accrue in the course of it; and that a deviation from this rule would establish a precedent, to which no limit could be set: but if Congress should think otherwise I shall not be the less pleased in your availing yourself of the circumstance as I know the ill State of your health as well as your peculiar situation in other Respects carry a strong Recommendation with them.  with great Regard I am—Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               